UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 24, 2013 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 000-52376 20-0019425 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 321 South 1250 West, Suite 1, Lindon, Utah (Address of principal executive offices) (Zip code) (801) 796-5127 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note Pursuant to Instruction 2 to Item 5.02 of Form 8-K, this current Report on Form 8-K/A amendsand supplements the information reported in item 5.02 to the Current Report on Form 8-K datedand filed October 24, 2013 regarding the election of Ronald R. Spoehel to the Board ofDirectors (the Board) of Profire Energy, Inc. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 7, 2013 the Board appointed Mr. Ronald Spoehel to serve as Chair of the Compensation Committee and to serve as a member of the Audit Committee and Nomination Committee. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFIRE ENERGY, INC. Date: November 13, 2013 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer 3
